492 F.2d 1382
85 L.R.R.M. (BNA) 2922, 73 Lab.Cas.  P 14,435
NATIIONAL LABOR RELATIONS BOARD, Petitioner,v.PAY LESS DRUG STORE OF PENDLETON, INC., Respondent.
No. 73-2268.
United States Court of Appeals, Ninth Circuit.
March 29, 1974.

Elliott Moore, Acting Asst. Gen. Counsel, NLRB, Washington, D.C., Elwood C. Strumpf, Officer in Charge, NLRB, Portland, Or., for petitioner.
Jack B. Schwartz, Sabin, Newcomb, Sabin & Meyer, Portland, Or., for respondent.
Before ELY, WRIGHT and GOODWIN, Circuit Judges.
OPINION
PER CURIAM:


1
The petitioning Board's Decision and Order is reported at 203 NLRB No. 10.  The Board's Order was based upon its conclusion that the respondent had violated section 8(a)(5) and (1) of the Act by refusing to bargain with the certified representative of the respondent's employees.  The reason for the respondent's refusal was its view that the election of the bargaining representative was invalid and that the Board therefore acted improperly in Certifying the particular union as the statutory bargaining representative.  The respondent leveled six objections to the conduct of the election, all of which were overruled after having been considered by a Hearing Officer and the Board.  We are not persuaded that the Board's resolution of the objections, which principally involved factual issues, were not supported by substantial evidence.  Accordingly, the Board's Order will be


2
Enforced.